    Case: 1:14-cv-01748 Document #: 3088 Filed: 12/02/19 Page 1 of 4 PageID #:77319




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN RE: TESTOSTERONE                                            )
REPLACEMENT THERAPY                                            )   Case No. 14 C 1748
PRODUCTS LIABILITY LITIGATION                                  )
---------------------------------------------------------------)   MDL No. 2545
THIS DOCUMENT RELATES TO                                       )
Yount v. Eli Lilly & Co., No. 15 C 3486                        )


                      CASE MANAGEMENT ORDER NO. 165
(Order on Defendants' Motion in Case No. 15 C 3486 to Dismiss Entire Action with
   Prejudice for Failure to Comply with Case Management Orders 126 and 154)

         Bradley and Consolacion Yount (collectively, Yount) assert claims in this

multidistrict litigation proceeding against defendants Eli Lilly & Co., Lilly USA, LLC,

Acrux Commercial Pty Ltd., and Acrux DDS Pty Ltd. (collectively, the Eli Lilly

Defendants). Yount alleges that he suffered cardiovascular injuries as a result of taking

the Eli Lilly Defendants' prescription testosterone replacement therapy (TRT) drug,

Axiron. The Eli Lilly Defendants have moved to dismiss Yount's case with prejudice.

For the following reasons, the Court grants the motion. 1

         In February 2019, Yount's counsel moved to withdraw from representation. The

Court denied the motion and ordered Yount and his counsel to participate in a status

hearing by telephone on March 12, 2019. See March 6, 2019 Order (Dkt. No. 26).

Yount did not participate. Accordingly, the Court granted Yount's counsel's motion to

withdraw from representation, meaning that Yount is now proceeding without an


1Yount previously stipulated to the voluntary dismissal with prejudice of his claims
against defendants AbbVie Inc., Abbott Laboratories, AbbVie Products LLC, Unimed
Pharmaceuticals, LLC, Besins Healthcare Inc. and Besins Healthcare, S.A., for
cardiovascular injuries he allegedly suffered as a result of taking those defendants'
prescription TRT drug, AndroGel.
 Case: 1:14-cv-01748 Document #: 3088 Filed: 12/02/19 Page 2 of 4 PageID #:77319




attorney. See March 12, 2019 Order (Dkt. No. 27.) The Court also ordered Yount to

show cause in writing by April 2, 2019 why his case should not be dismissed for want of

prosecution. Id. Yount filed a written response on April 2, 2019. Finding the response

satisfactory, the Court did not dismiss Yount's case.

       On June 3, 2019, the Eli Lilly Defendants filed a motion for an order to show

cause why Yount's case should not be dismissed with prejudice for failure to comply

with the discovery obligations set forth in Case Management Order No. 126. See Defs.'

June 3, 2019 Mot. (Dkt. No. 30).      CMO 126 applies, in relevant part, to "Litigating

Plaintiffs"—that is, plaintiffs "who have cases pending against" the Eli Lilly Defendants

as of June 11, 2018 "and elect not to settle under the voluntary settlement program."

CMO 126 (Case No. 14 C 1748, Dkt. No. 2716) at 1. Yount is a Litigating Plaintiff.

CMO 126 requires Litigating Plaintiffs to provide the Eli Lilly Defendants with certain

documents and/or information by "no later than 90 days after the date [the] Litigating

Plaintiff elects not to settle his/her claims."   Id. at B.9, B.10.   The documents and

information that Litigating Plaintiffs must provide include documentation required under

Third Amended CMO 9, as well as pharmacy records, medical records, expert reports,

and an affidavit certifying compliance with discovery obligations set forth in CMO 126

and Third Amended CMO 9. See id. at B.9. If a Litigating Plaintiff fails to timely comply

with these obligations, "the Court shall issue an 'Order to Show Cause Why the Case

Should Not Be Dismissed With Prejudice and/or Sanctions Ordered.'" Id. at B.11. A

Litigating Plaintiff has 21 days to respond to that order, "which includes the ability to

cure the alleged discovery deficiency." Id. If the Litigating Plaintiff fails to show cause

within 21 days of the entry of the Court's order, "the Court shall dismiss the Litigating



                                             2
 Case: 1:14-cv-01748 Document #: 3088 Filed: 12/02/19 Page 3 of 4 PageID #:77319




Plaintiff's case with prejudice and may impose additional sanctions the Court deems

appropriate." Id.

       In their motion for a show-cause order in Yount's case, the Eli Lilly Defendants

informed the Court that Yount declined a settlement offer under the Axiron Settlement

Program on February 6, 2019. See Defs.' June 3, 2019 Mot. at 3. They also informed

the Court that as of June 3, 2019, Yount had not complied with the discovery obligations

of CMO 126. See id. at 4. Accordingly, on June 21, 2019, the Court ordered Yount to

"either file a stipulation dismissing the Eli Lilly Defendants with prejudice before July 10,

2019 at 9:30 a.m. (twenty-one (21) days from this Order) or show cause in writing by no

later than July 9, 2019 why [his] case should not be dismissed under CMO 126,

paragraph B.11 for failure to comply with the CMO 126 obligations of paragraphs B.9

and B.10." CMO 154 (Dkt. No. 34) at 1.

       To date, Yount has not filed a response to the Court's show-cause order. On

September 18, 2019, the Eli Lilly Defendants moved to dismiss Yount's case with

prejudice for failure to comply with both CMO 126 and the Court's show-cause order,

CMO 154. See Defs.' September 18, 2019 Mot. (Dkt. No. 37). Because Yount has

failed to comply with the discovery obligations of CMO 126 and has not responded to

the Court's show-cause order, the Court grants the Eli Lilly Defendants' motion and

dismisses Yount's case with prejudice.

       Yount has a right to appeal this decision. If he wishes to do so, he may file a

motion for reconsideration before this Court under Federal Rule of Civil Procedure 59(e)

"no later than 28 days after the entry of the judgment," see FED. R. CIV. P. 59(e), or

Federal Rule of Civil Procedure 60(b) "within a reasonable time," see FED. R. CIV. P.



                                             3
 Case: 1:14-cv-01748 Document #: 3088 Filed: 12/02/19 Page 4 of 4 PageID #:77319




60(b), 60(c)(1). If advancing arguments under Rule 60(b)(1)-(3), Yount must file his

motion "no more than a year after the entry of the judgment or order." FED. R. CIV. P.

60(c)(1). Alternatively, Yount may appeal this order to the Court of Appeals for the

Seventh Circuit. To do so, he must file a notice of appeal with the district clerk within 30

days after the entry of judgment on this order and "furnish the clerk with enough copies

of the notice to enable the clerk to comply with Rule 3(d)." See FED. R. APP. P. 3(a)(1),

4(a)(1)(A). He should also review the Federal Rules of Appellate Procedure and the

Circuit Rules for the United States Court of Appeals for the Seventh Circuit, which set

forth additional requirements and deadlines.

                                        Conclusion

       In sum, the Court grants defendants' motion to dismiss (Case No. 15 C 3486),

Dkt. No. 37) and directs the Clerk to enter judgment dismissing this case with prejudice.

The Court also directs the Clerk to place the plaintiff's letter (Dkt. No. 28) under seal

because it discloses the settlement amount for plaintiffs case.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: December 2, 2019




                                              4
